Case 2:18-cv-05459-JS-ST Document 70 Filed 04/09/21 Page 1 of 7 PageID #: 2159




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE
COMMISSION,
                                                         18 Civ. 05459 (JS) (ST)
                               Plaintiff,

                 -against-

NUTRA PHARMA CORPORATION,
ERIK DEITSCH a/k/a RIK DEITSCH, and
SEAN PETER McMANUS,

                               Defendants.


                           DECLARATION OF ELIZABETH BAIER

        I, Elizabeth Baier, pursuant to 28 U.S.C. § 1746, declare as follows:

        1.      I am employed as a Staff Accountant in the Division of Enforcement in the New

York Regional Office of Plaintiff Securities and Exchange Commission (the “SEC”).

        2.      I submit this Declaration in support of the SEC’s Motion for Partial Summary

Judgment.

        3.      I make this Declaration based upon, among other things, my review of the

following categories of voluminous documents and information: (a) documents produced to the

SEC by Defendant Nutra Pharma Corporation (“Nutra Pharma”), including agreements with

investors and consultants to the company; (b) Nutra Pharma bank account records; (c) Nutra

Pharma transfer agent records; (d) personal brokerage account records for Defendant Erik

Deitsch (“Deitsch”); (e) public SEC filings by Nutra Pharma and Deitsch; (f) pleadings filed with

the Court in this litigation; and (g) requests for admission, and responses thereto, exchanged

between the parties to this litigation.
Case 2:18-cv-05459-JS-ST Document 70 Filed 04/09/21 Page 2 of 7 PageID #: 2160




       4.      I was provided each of the documents and directed to each of the sources of

information by SEC attorneys who represent the SEC in this litigation and asked to review and

summarize the information described below.

                                         Summary Charts

       5.      Attached hereto as Exhibit 1 is a true and correct copy of a summary chart I

prepared concerning investments in Nutra Pharma between May 1, 2015, and December 31,

2015. The sources of information I reviewed in order to prepare this chart are listed on the

second page.

       6.      The “Investor” column lists the name of each investor, the “Issuance Date” and

“Shares Issued” columns list the dates and numbers of shares issued to each investor, and the

“Amount Invested” column lists the amount of money each investor paid to Nutra Pharma in

exchange for those shares. The “State/Country of Residence” column lists the residence (state or

country) of each investor as described in their respective subscription agreement and/or

purchaser questionnaire.

       7.      Attached hereto as Exhibit 2 is a true and correct copy of a summary chart I

prepared concerning issuances of Nutra Pharma common stock both to investors and for services

between May 1, 2015, and December 31, 2015. The sources of information I reviewed in order

to prepare this chart are listed on the second page.

       8.      Similar to Exhibit 1, the “Issuance Date” and “Shares Issued” columns list the

dates and numbers of shares issued to each “Recipient of Shares,” which the “Agreement Type”

column notes are either investors (“Investment”) or an individual or entity that received shares in

return for services (“Services”). The “Date(s) of Counterparty Signature” column corresponds to




                                                  2
Case 2:18-cv-05459-JS-ST Document 70 Filed 04/09/21 Page 3 of 7 PageID #: 2161




the date that the counterparty to the relevant agreement—either an investor or a recipient of

shares for services—dated his or her signature on the document.

       9.      Additionally, on Exhibit 2, the “Shares Issued Since Prior Form 10-Q

(Cumulative)” column contains a running total of new shares issued since the then-prior Form

10-Q Nutra Pharma filed with the SEC (the date of which is listed in the “Date on Prior Form 10-

Q” column). That running total of new shares is calculated by adding together the shares in the

“Shares Issued” column. The “Shares Outstanding as of Prior Form 10-Q” column lists the

number of shares outstanding as disclosed in the then-prior Nutra Pharma Form 10-Q filed with

the SEC. As a result, the “Percentage Increase” column is calculated by dividing the “Shares

Issued Since Prior Form 10-Q (Cumulative)” column by the “Shares Outstanding as of Prior

Form 10-Q” column. In other words, “Percentage Increase” provides the increase in number of

Nutra Pharma shares issued (whether to investors or in return for services), expressed as a

percentage of Nutra Pharma’s shares outstanding reflected on its then-most-recent Form 10-Q.

       10.     Attached hereto as Exhibit 3 is a true and correct copy of a summary chart I

prepared concerning Deitsch’s purchases of Nutra Pharma common stock in his personal

brokerage accounts between November 2012 and April 2016. The sources of information I

reviewed in order to prepare this chart are listed on the fourth page.

       11.     The “Trade Date” column lists the date on which each of the trades was placed by

Deitsch—either in his TD Ameritrade brokerage account (for trades between November 8, 2012,

and August 13, 2015) or his Scottrade brokerage account (for trades between September 1, 2015,

and April 5, 2016). All of the listed transactions were purchases of Nutra Pharma common

stock. The “Total Volume” column lists the number of shares purchased on each day, while the

“Total Transactions” column lists the number of separate purchases that Deitsch executed each




                                                  3
Case 2:18-cv-05459-JS-ST Document 70 Filed 04/09/21 Page 4 of 7 PageID #: 2162




day. The “Total Statement Amount” column is the amount of money Deitsch spent on all

purchases that day, which is broken down between the cost of the shares themselves (“Total

Stock Cost”) and the fees and commissions Deitsch paid to purchase the shares (“Total

Commissions and Fees”).

       12.     I have reviewed copies of each of the Forms 4 and Forms 5 on the SEC’s EDGAR

system concerning Deitsch’s holdings of Nutra Pharma stock that were filed on or after

November 8, 2012. None of these forms identify any of the personal brokerage account

transactions listed on Exhibit 3.

             Review of Subscription Agreements and Purchaser Questionnaires

       13.     In connection with my work on this matter, I have reviewed copies of the

subscription agreements and purchaser questionnaires produced by Nutra Pharma for the

investors in Nutra Pharma in 2015. These documents were contained in a 407-page file titled

“Request 14,” which had the Bates numbers NUTRA002429–2835.

       14.     The “Request 14” file contains completed and blank subscription agreements and

purchaser questionnaires, as well as evidence of payment, related to various offerings of Nutra

Pharma common stock to investors. The file does not contain a list of all offerees for any of

these offerings, including the offering in 2015.

       15.     Each of the purchaser questionnaires that I reviewed contained the following

language on the first page of the questionnaire: “The purpose of this Questionnaire is to

determine whether you are an ‘accredited investor’ as such term is defined under Rule 501 of

Regulation D under the Securities Act of 1933, as amended (the “Securities Act”).”

       16.     Each of the purchaser questionnaires that I reviewed asked the prospective

investors three numbered questions (with subparts), including whether the investor’s net worth




                                                   4
Case 2:18-cv-05459-JS-ST Document 70 Filed 04/09/21 Page 5 of 7 PageID #: 2163




(with a spouse, if applicable) exceeded $1 million; whether the individual had an individual

annual income exceeding $200,000 or a joint income with his or her spouse exceeding $300,000

in each of the two most recent years; and about the investor’s educational background and

experience investing in securities.

       17.     Each of the purchaser questionnaires that I reviewed required the investor’s

signature, along with a representation that the information was true and correct.

       18.     Deitsch counter-signed each of the subscription agreements I reviewed

concerning investments in Nutra Pharma in 2015.

                               Review of Document Productions

       19.     I understand from the attorneys representing the SEC in this litigation that all of

the documents that have been produced either by Nutra Pharma, Deitsch, Defendant Sean

McManus, or any other third parties, either in this litigation or in the SEC investigation named

Trading Practices in NutraPharma Corp. (NPHC), SEC file number NY-9423, are contained in

a designated document review database (the “Database”).

       20.     At the request of these attorneys, I ran searches in the Database concerning two

investors in Nutra Pharma in 2015—Charles Barbee (“Barbee”) and Jane Thomas (“Thomas”).

       21.     For Barbee, I ran the search term “Barbee*” in the Database, gathered the families

(i.e., the parent email or document and any attachments thereto) for all search term hits, and

reviewed the results. The search results I reviewed did not show that either Nutra Pharma or

Deitsch sent Barbee any financial information about Nutra Pharma prior to Barbee’s investment

in the 2015 offering.

       22.     For Thomas, I ran the search terms “Jane* and Thomas*” in the Database,

gathered the families for all search term hits, and reviewed the results. The search results I




                                                 5
Case 2:18-cv-05459-JS-ST Document 70 Filed 04/09/21 Page 6 of 7 PageID #: 2164




reviewed did not show that either Nutra Pharma or Deitsch sent Thomas any financial

information about Nutra Pharma prior to Thomas’s investment in the 2015 offering.

                Review of SEC Filings and Calculations of Shares Outstanding

        23.     I have reviewed copies of each of the annual reports on Form 10-K, along with

any amendments thereto, that Nutra Pharma filed with the SEC’s EDGAR system during the

period April 1, 2008, through June 30, 2018 (the “Relevant Period”).

        24.     Each of these Forms 10-K report Deitsch’s holdings of Nutra Pharma stock, along

with the holdings of Nutra Pharma’s other officers and directors.

        25.     Each of these Forms 10-K contains a section entitled “Section 16(a) Compliance

of Officers and Directors.”

        26.     Each of the Forms 10-K that Nutra Pharma filed during the Relevant Period since

April 1, 2011 (which was the Form 10-K for the fiscal year ending December 31, 2010), state

that, “based on our review of Forms 3, 4, 5, and Schedule 13D furnished to us during the last

fiscal year, all of our officers and directors filed the required reports.”

        27.     Deitsch signed each of the Forms 10-K that Nutra Pharma filed during the

Relevant Period as the company’s chief executive officer.

        28.     As of March 31, 2014, Nutra Pharma had 1,056,274,057 shares of its common

stock outstanding, based on its Form 10-K for its fiscal year 2013 (which I understand is attached

to the Declaration of Lindsay Moilanen as Exhibit 33).

        29.     Based on my review of the transfer agent records for Nutra Pharma (specifically,

SEC-NUTRA-000106488–106489), between April 1 and 10, 2014, the only new shares that

were issued were the 50,000,000 shares issued to Deitsch on April 10, 2014. As a result, as of




                                                   6
Case 2:18-cv-05459-JS-ST Document 70 Filed 04/09/21 Page 7 of 7 PageID #: 2165




April 10, 2014, I calculate that Nutra Pharma had 1,106,274,057 shares of common stock

outstanding.

       30.     As of April 14, 2016, Nutra Pharma had 106,894,580 shares of its common stock

outstanding, based on its Form 10-K for its fiscal year 2015 (which I understand is attached to

the Declaration of Lindsay Moilanen as Exhibit 34).

       31.     Based on my review of the transfer agent records for Nutra Pharma (specifically,

SEC-NUTRA-000348745–348749), between April 15 and July 5, 2016, a total of 46,908,026

new shares were issued through 25 separate issuances, two of which were to Deitsch and totaled

19,000,000 shares. As a result, as of July 5, 2016, I calculate that Nutra Pharma had

153,802,606 shares of common stock outstanding.


       I declare under penalty of perjury that the foregoing is true and correct.




Executed on April 9, 2021
Merrick, New York                                     _________________________
                                                      Elizabeth Baier




                                                 7
